DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
The amendment filed on 07/27/2022 has been entered and fully considered.
Claims 1, 3-5, 7-10, 12-18, 20-23, and 25-35 are pending.  Claims 1, 28, 29, and 30 are independent and amended.  Claims 1, 28, 29, and 30 are now broadened, however the limitations removed still do not affect the allowability of the independent claims because the previously indicated allowable subject matter taken from cancelled dependent claim 24 were claimed in the alternative form as shown below in the reason for allowance and a couple of the limitations claimed in the alternative were removed by Applicant.
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-18, 20-23, and 25-35  (renumbered 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 28, 29, and 30 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…wherein the indicated mode is one of:
a first mode in which each MB-QoS flow, of a first set of MB-QoS flows, is mapped to a different logical channel identifier and is mapped to a different G-RNTI,
a second mode in which each MB-QoS flow, of a second set of MB-QoS flows, is mapped to a different logical channel identifier and is mapped to a common G-RNTI used for multiple MB-QoS flows, or

a third mode in which each MB-QoS flow, of a third set of MB-QoS flows, is mapped to a different G-RNTI and is mapped to a common logical channel identifier used for multiple MB-QoS flows;
…identifying an MB-QoS flow from a medium access control (MAC) transport block (TB) based at least in part on the indicated mode;…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claims 1, 28, 29, and 30 respectively, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claims 1, 28, 29, and 30 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474